Title: To James Madison from Orchard Cook, 17 June 1812 (Abstract)
From: Cook, Orchard
To: Madison, James


17 June 1812, Wiscasset. Benjamin Homans, “lately the Secretary of the Commonwealth of Massachusetts, has been removed from that Office by the intemperate persecutions of the Party who are opposed to good Government.” Mentions having previously spoken to JM and to President Jefferson about Homans’s merits and declares that his integrity and “warm Patriotism” as well as “his sufferings from the Frowns & arrogance of his political Adversaries—call loudly on his Party to exert themselves in his behalf.” The state of his finances requires employment, and his friends would be gratified to see him provided for. Secretaries Eustis and Monroe must be aware of his high standing in this state; if there is any vacancy the government would be fortunate to secure his services.
